DETAILED ACTION
The Amendment filed 08/30/2021 has been entered. Claims 24-25,27-30,34-36,39,41,43 remain pending in the application.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to “the supplied water temperature regulator has a supplied water heater that is configured to heat the supplied water, and a supplied water cooler that is configured to cool boiler circulation water that is water flowing through the exhaust heat recovery boiler, mix the boiler circulation water after being cooled and the boiler circulation water that is water flowing through the exhaust heat recovery boiler to obtain mixed water, and mix the mixed water with the water flowing the water supply line so as to cool the water flowing into the exhaust heat recovery boiler”, in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 24-25,27-30,34-36,39,41,43 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746